Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 as filed April 24, 2020 are pending. 

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to an oil-in-water emulsion comprising a silicone resin and a POE sorbitan fatty acid.

Group II, claim(s) 10, drawn to a cosmetic preparation.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  the inventions of Group I and of Group II lack unity of invention because even though the inventions of these groups require the technical feature of an oil-in-water emulsion, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Uchiyama (US 2002/0031532, published March 14, 2020).  
inter alia 33% dimethiconol as the silicone polymer, 5.4% cyclomethicone (a volatile oil), 1.6% POE(18) nonyl phenyl ether and 57.95% water (title; abstract; paragraphs [0026]-[0034]; Examples; claims).  Alternative silicone polymers to dimethiconol include inter alia “MDTQ” silicone resins, preferably MQ resins wherein the M:Q ratio is from about 0.5 to 1.5 (paragraphs [0038], [0055], [0057]).  Alternative compatibilizing surfactants having an HLB greater than 9 include inter alia POE(20) sorbitan mono-palmitate; the compatibilizing surfactants maintain the emulsion and/or prevent undesirable precipitation (paragraph [0062]).  As such, the optimization of the amount of compatibilizing surfactant is routine.  See MPEP 2144.05.  
As the technical feature does not provide a contribution over the prior art, unity of invention is found lacking.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: a species of emulsion as defined by the ingredients present.  Applicant is required, in reply to this action, to elect a single species of composition to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-
A species of silicone resin which is a mixture of (A-1) and (A-2), AND
 A species of POE sorbitan fatty acid ester.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-10
Applicant is required to elect a single, specific chemical species from each of groups 1 and 2 above that define a species of emulsion.  No amendments to the claims are necessary to be fully responsive to the election of species requirement.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
Uchiyama disclose a silicone emulsion comprising (A) a silicone polymer inclusive of an “MQ” resin having a MW of at least 5,000 and an M:Q ratio from about 0.5 to 1.5 and (B) a compatibilizing surfactant having an HLB greater than 9 include inter alia POE(20) sorbitan mono-palmitate (title; abstract; paragraphs [0026]-[0034], [0038], [0055], [0057], [0062]; Examples; claims).  

Due to the complex nature of the restriction requirement, a telephone call was not made to request an oral election.  See MPEP § 812.01.


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship Notice
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA  PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633